Citation Nr: 0513543	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Timeliness of request for waiver of overpayment of non 
service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

This appeal arose from an April 2003 decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO) which determined that the veteran had not submitted 
a timely request for waiver of an overpayment of non service-
connected pension benefits in the amount of $3,892.00.

Upon motion of the veteran's accredited representative, this 
case has been advanced on the Board's docket due to the 
veteran's age.  See 38 C.F.R. § 20.900 (2004).

This case was previously before the Board and was remanded to 
the Veterans Benefits Administration (VBA) in June 2004.  


FINDINGS OF FACT

1.  An overpayment of non service-connected pension benefits 
in the original amount of $3,892 was created in May 2002.

2.  Notice of the indebtedness was sent to the veteran at his 
address of record in June 2002.

3.  The veteran filed a request for waiver of the overpayment 
in December 2002, in excess of 180 days after notice of the 
indebtedness was sent to him.


CONCLUSION OF LAW

The veteran did not timely request a waiver of recovery of 
overpayment of non service-connected pension benefits.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the relevant facts pertaining to the veteran's appeal 
in light of the controlling laws and regulations.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the claim.  See 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)] and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. § 3.159].

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter (i.e. Chapter 51).  In addition, the 
disposition of this case is based on the operation of law.  
The Court has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002)

Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.

The Board additionally observes, however, that general due 
process considerations have been complied with in this case.  
See 38 C.F.R. § 3.103 (2004).  In particular, the RO 
furnished the veteran a statement of the case in April 2004 
and a supplemental statement of the case in December 2004, 
which informed him of the criteria to be applied in 
determining whether his waiver claim was timely filed.  VBA 
completed the development requested in the June 2004 Board 
remand.  The Board finds, therefore, that VA has informed the 
veteran of the evidence needed to substantiate his claim.

It appears that all evidence pertinent to this case has been 
obtained.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.

Pertinent law and regulations

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2004).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

The Court has held that, in the context of a claim for burial 
benefits, timeliness of a claim is a threshold matter.  See 
Thompson (Ruby) v. Brown, 6 Vet. App. 436 (1994).  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court noted that where 
the law and not the evidence is dispositive, a claim should 
be denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.

Moreover, in connection with the mailing of correspondence 
and the presumption of regularity in the administrative 
process, the Court has held that VA may rely on the "last 
known address" shown of record, see Thompson v. Brown 
(Charles), 8 Vet. App. 169, 175 (1995), and that the burden 
is on the appellant to keep VA apprised of his or her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).

Factual Background

The veteran was awarded non service-connected pension 
benefits by a rating action issued in November 1999, 
effective April 13, 1999.  The benefits were based upon a 
showing that the veteran and his spouse had no income.

In May 2002, the RO took action to terminate the veteran's 
non service-connected pension benefits, effective November 1, 
1999, based on information that the veteran had income which 
exceeded the allowable income limit.  The veteran was 
informed in a letter dated May 17, 2002 that "This action has 
caused an overpayment of benefits paid to you.  You will be 
notified in a future letter of the over payment and how to 
repay the debt.  You have the right to request a waiver of 
the debt."  The record on appeal reflects that VA's Debt 
Management Center (DMC) sent a letter to the veteran on June 
2, 2002 informing him of the overpayment in question and his 
rights with respect to requesting a waiver of the resulting 
debt.  A copy of the actual notice letter sent by the DMC on 
June 2, 2002 is not of record, but the veteran does not 
dispute that he received this letter or contend that a 
mistake was made by either VA or postal authorities in the 
mailing of this notice letter to his address of record at the 
time the letter was sent.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) [there is a presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary].

Thereafter, the record reflects that the veteran's 
representative filed a request for waiver of the overpayment 
in December 2002.  In April 2003, the DMC denied his claim on 
the basis that his request was not timely filed pursuant to 
38 C.F.R. § 1.963(b)(2).  This appeal followed.

In his notice of disagreement (NOD), received in August 2003, 
the veteran did not dispute these facts, but instead argues 
that he was hospitalized on three separate occasions during 
the 180 appeal period.  In fact, he states "I understand it 
was late but I am asking you to understand the 
circumstances."  See veteran's undated statement, received 
May 13, 2003.  However, the veteran later contended that he 
filed a waiver request in June 2002.  See the veteran's VA 
Form 9 dated January 26, 2004.  

Analysis

The veteran's December 20, 2002 waiver request was made in 
excess of 180 days after notice of the overpayment was sent 
to his address of record by the DMC on June 2, 2002. Under 
the law, this constitutes an untimely filing of his waiver 
application.  See 38 U.S.C.A. § 5302(a) (West 2002).

The veteran does not dispute that he received the June 2, 
2002  letter from VA.  
Nor does he contend that a mistake was made by either VA or 
postal authorities in the mailing of this notice letter to 
his address of record at the time the letter was sent.  See 
Mindenhall, supra; see also Baxter v. Principi, 17 Vet. App. 
407, 411 (2004) [the Board need not examine whether 
presumption of regularity has been rebutted unless and until 
an appellant, at a minimum, alleges that he or she did not 
receive the document in question].

In his May 2003 NOD, the veteran admitted that his waiver 
request was untimely.  In his substantive January 2004 
substantive appeal, however, he changed his position and 
contended that he filed a waiver request in June 2002.  
Pursuant to the Board's June 2004 remand, VBA attempted to 
locate this purported request; however, DMC responded that 
they had no additional documents.  

There is no evidence that any correspondence that could be 
construed as a request for waiver was received by VA until 
the representative's request for waiver was received in 
December 2002.  The presumption of administrative regularity 
applies to this aspect of the case as well.  The veteran's 
bare assertion that he filed a timely request for waiver 
[which not only unsupported by any evidence  but is 
inconsistent with his other statements that he did not file a 
timely request for waiver] does not serve to rebut that 
presumption.  

Based on the above, the Board concludes that the veteran's 
application requesting waiver of the indebtedness at issue 
was not timely filed.  

In regards to the veteran's argument that he was unable to 
timely file his waiver request due multiple hospitalizations, 
the Board sympathizes with his predicament.  However, under 
the circumstances here presented, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). The Board has decided this case based on its 
application of this law to the pertinent facts.

The standard of equity and good conscience, which takes such 
considerations into account, comes into play only after a 
timely request for waiver has been submitted.  38 C.F.R. §§ 
1.963, 1.965 (2004).  No relevant exceptions to the legal 
criteria have been provided or are applicable in this case, 
and therefore, the Board has no authority to disregard the 
limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

Accordingly, as the veteran's request for waiver of recovery 
of an overpayment of non service-connected pension benefits 
was not timely filed, his claim must be denied as a matter of 
law.  See Sabonis, supra.






	(CONTINUED ON NEXT PAGE)






ORDER

The veteran's request for waiver of overpayment of non 
service-connected pension benefits was not timely filed.  The 
benefits sought on appeal are denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


